Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Claims 21-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2 of U.S. Patent No. 10,540,608 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,540,608 B1.

Claim 21
Instant Application
16/742,768
U.S. Patent No. 10,540,608 B1
Examiner's Note
one or more computing devices of a machine learning service implemented at a provider network;
Claim 1
one or more computing devices of a machine learning service implemented at a provider network;

wherein the one or more computing devices include one or more respective hardware processors and associated memory storing program instructions that are executable on the one or more hardware processors to cause the one or more computing devices to:
Claim 1
wherein the one or more computing devices include one or more respective hardware processors and associated memory storing program instructions that are executable on the one or more hardware processors to cause the one or more computing devices to:

receive an indication of a requirement to train a machine learning model;
Claim 1
receive an indication of a requirement to train a machine learning model;

identify a parallel technique to be employed during a training phase of the machine learning model, wherein the parallel technique is configured to be performed in parallel on a set of execution platforms and includes transfer of model parameter synchronization data among the set of execution platforms, and wherein convergence towards an optimization goal of the parallel technique is expected to be correlated with a reduction in the amount of the model parameter synchronization data transferred among the set of execution platforms;
Claim 1
identify a parallel technique to be employed during a training phase of the machine learning model, wherein the parallel technique is configured to be performed in parallel on a set of execution platforms and includes transfer of model parameter synchronization data among the set of execution platforms, and wherein convergence towards an optimization goal of the parallel technique is expected to be correlated with a reduction in the amount of the model parameter synchronization data transferred among the set of execution platforms;

determine (a) a first subset of a plurality of execution platforms of the machine learning service to be deployed to perform at least a first set of operations of the training phase using the parallel technique; and (b) one or more conditions during the training phase which are to trigger a deployment of a second subset of the plurality of execution platforms to perform at least a second set of operations of the training phase using the parallel technique subsequent to the first set of operations, wherein the number of execution platforms included in the second subset differs from the number of execution platforms included in the first subset;
Claim 1
determine (a) a first subset of a plurality of execution platforms of the machine learning service to be deployed to perform at least a first set of operations of the training phase using the parallel technique; and (b) one or more conditions during the training phase which are to trigger a deployment of a second subset of the plurality of execution platforms to perform at least a second set of operations of the training phase using the parallel technique subsequent to the first set of operations, wherein the number of execution platforms included in the second subset differs from the number of execution platforms included in the first subset;

detect, during the training phrase and using one or more metrics collected during performance of the first set of operations using the parallel technique, that a particular condition of the one or more conditions has been met;
Claim 1
detect, during the training phrase and using one or more metrics collected during performance of the first set of operations using the parallel technique, that a particular condition of the one or more conditions has been met;

deploy, during the training phrase and responsive to the detection, the second subset of execution platforms to perform the second set of operations using the parallel technique; and
Claim 1
deploy, during the training phrase and responsive to the detection, the second subset of execution platforms to perform the second set of operations using the parallel technique; and

utilize, after the training phase is terminated in response to a detection that a training goal of the machine learning model has been achieved, the machine learning model to generate one or more predictions.
Claim 1
utilize, after the training phase is terminated in response to a detection that a training goal of the machine learning model has been achieved, the machine learning model to generate one or more predictions.



Claim 22
Instant Application
16/742,768
U.S. Patent No. 10,540,608 B1
Examiner's Note

verifying, prior to modifying the number or type of computing resources assigned to a particular partition of the training data set to perform operations of the training technique, that a time interval since a previous modification of the number or type of computing resources assigned to the particular partition exceeds a threshold.

Claim 2

wherein to detect that the particular condition has been met, the one or more computing devices determine that an amount of synchronization data transferred among execution platforms implementing the training phase has reached a threshold.
In the prior patent, an amount of “synchronization data” must reach a threshold. In the present case, it is a “time interval” used for synchronization that must reach a threshold.










Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
04 JUN 2022